Case: 15-30070      Document: 00513224961         Page: 1    Date Filed: 10/08/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT   United States Court of Appeals
                                                     Fifth Circuit

                                                                               FILED
                                                                           October 8, 2015
                                      No. 15-30070
                                                                            Lyle W. Cayce
                                                                                 Clerk
CHUC NGUYEN; LEO ANCALADE; MATTHEW ANDREWS; GEORGE
ARNSEN; MARK ARNOLD; ET AL,

               Plaintiffs - Appellees

v.

AMERICAN COMMERCIAL LINES, L.L.C.,

               Defendant - Appellant




                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:11-CV-1799


Before KING, DENNIS, and OWEN, Circuit Judges.
PER CURIAM: *
       Following a collision, a barge owned by American Commercial Lines,
L.L.C., discharged oil into the Mississippi River. A number of fishermen and
others dependent on fishing filed claims under the Oil Pollution Act of 1990
against the owner of the barge for damages arising from the spill. The district
court denied the motion of American Commercial Lines for summary judgment



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-30070    Document: 00513224961     Page: 2   Date Filed: 10/08/2015



                                 No. 15-30070
but certified to this court the two controlling issues of law concerning the
requirements for proceeding under the Act. For the following reasons, we
AFFIRM in part and REVERSE in part the order denying summary judgment.
           I. FACTUAL AND PROCEDURAL BACKGROUND
      On July 23, 2008, a collision occurred on the Mississippi River in the Port
of New Orleans between the M/V TINTOMARA and Barge DM-932, causing
oil to discharge from the barge into the river. See Gabarick v. Laurin Mar.
(Am.) Inc., 753 F.3d 550, 551–52 (5th Cir. 2014) (discussing the same oil spill
at issue in this case). Following the discharge, the oil traveled downriver and
entered various bodies of water, including estuaries within Plaquemines
Parish, Louisiana. The United States Coast Guard designated Barge DM-932
as the source of the discharge and named American Commercial Lines, L.L.C.,
(“ACL”), the owner of the barge, as the responsible party under the Oil
Pollution Act of 1990 (“OPA”). ACL hired Worley Catastrophe Response, LLC,
(“Worley”) as its third-party claims administrator to handle any claims against
ACL under the OPA for damages arising from the oil spill.
      In June 2009, Michael A. Fenasci, an attorney representing commercial
fishermen and others affected by the oil spill (the “claimants”), began
submitting claims to Worley on form claim letters signed only by Fenasci—not
the individual claimants. Attached to the form letters were copies of the
individual fishermen’s applicable licenses and selected copies of dock receipts
for seafood sold to wholesalers.    Each letter alleged that oil entered and
contaminated the fishing grounds of the individual fisherman and that the oil
disrupted fishing operations for approximately 25 days. The letters also stated
that as a result of the pollution discharge, the fishermen suffered losses in
earning capacity and in the subsistence use of harvested sea life. Each letter
included a specific “evaluation of damages” that constituted the fisherman’s
demand under the OPA. Each evaluation included the claimant’s gross loss of
                                       2
     Case: 15-30070      Document: 00513224961        Page: 3    Date Filed: 10/08/2015



                                     No. 15-30070
earning capacity, which was calculated by multiplying the gross loss of
earnings per day by the total number of lost fishing days and then reduced by
5% to account for overhead costs. All of the letters also alleged a loss of $60
per day in subsistence use of natural resources and $200 for hull cleaning. 1
      On July 23, 2009, Worley sent a letter to Fenasci stating that it had
reviewed each of the 224 claims submitted thus far. Worley also requested
additional documentation from each claimant. The documentation included
the following: (1) a copy of the claimant’s federal income tax return for 2007
and 2008; (2) a record of daily catch or sales data for the five months
surrounding the spill; (3) an explanation, with support, for the number of lost
fishing days; (4) a calculation demonstrating how the lost income per day was
determined from the supporting materials provided by each claimant; (5) an
explanation of how the $60 in subsistence loss was calculated; (6) the invoice
for the hull cleaning; and (7) a map indicating where the claimant normally
fished and normally stored his vessel. Fenasci responded to Worley’s request
by sending tax returns for the individual claimants, which had increased from
224 to 247. On December 2, 2009, Worley informed Fenasci that some of the
submitted tax returns were missing information and reiterated its request for
the other information it had previously demanded. On June 4, 2010, Wayne
W. Yuspeh, the attorney currently representing the claimants, responded that
both his office and Fenasci’s office had previously forwarded a number of claims
concerning the oil spill to Worley. He also stated that if no response with a
good faith effort to settle the previously submitted claims was received within
ten days, then a lawsuit would be filed. On July 22, 2011, Yuspeh sent notices



      1  While the majority of claimants are fishermen, some are seafood wholesalers or
others affected by the oil spill. The claim letters sent on behalf of these non-fishermen
differed somewhat from the letters sent on behalf of the fishermen, but all of the letters
included a demand for a specific amount of damages.
                                            3
    Case: 15-30070    Document: 00513224961      Page: 4   Date Filed: 10/08/2015



                                 No. 15-30070
of new and amended individual claims, and on July 25, 2011, the claimants
filed this action.
      On November 9, 2012, the district court granted ACL’s motion to dismiss
under Federal Rule of Civil Procedure 12(c) and entered judgment accordingly
on December 7, 2012. The court found that, by not providing Worley with the
information it requested, the claimants had failed to comply with the OPA’s
requirement that claims first be properly presented to the responsible party.
The court also explained that compliance with this presentment requirement
was a mandatory condition precedent to commencing an action in court.
However, the district court vacated its judgment on September 23, 2013, and
directed ACL to file a motion for summary judgment. On July 18, 2014, the
district court denied ACL’s motion for summary judgment, stating that “[t]he
Plaintiffs clearly satisfied the substantive presentment requirements imposed
by the language of the OPA itself.” On December 17, 2014, the district court
denied ACL’s motion for reconsideration but granted ACL’s motion for
certification of an interlocutory appeal under 28 U.S.C. 1292(b).
      The district court certified two issues of law for appeal: (1) “whether [the
claimants] met proper presentment requirements when they failed to
personally sign the claim forms . . . and did not provide certain specific
requested items of evidence in support of their claims”; and (2) “whether the
requirement of a 90-day waiting period after making proper presentment
before starting litigation against the responsible party . . . coupled with the
three-year limitation period for commencing an action against a responsible
party . . . means that the [claimants] had to make a proper presentment at
least 90 days before the expiration of the limitation period.” The first issue is
relevant to all claimants in this case, as none of them personally signed their
claims or provided Worley with all of the documentation it requested. The
second issue relates only to those claimants who first presented their claims to
                                        4
    Case: 15-30070     Document: 00513224961      Page: 5   Date Filed: 10/08/2015



                                  No. 15-30070
Worley on or after July 22, 2011, since these claimants failed to wait 90 days
after first presenting their claims to file suit in order to avoid having their
claims time barred by the period of limitations. This court granted leave to
appeal from the interlocutory order of the district court on January 27, 2015.
                        II. STANDARD OF REVIEW
      A district court may certify an interlocutory appeal from an order if the
court is “of the opinion that such order involves a controlling question of law
as to which there is substantial ground for difference of opinion and that an
immediate appeal from the order may materially advance the ultimate
termination of the litigation.” 28 U.S.C. § 1292(b). “Under 28 U.S.C. § 1292(b),
a grant or denial of summary judgment is reviewed de novo, applying the same
standard as the district court.” Castellanos-Contreras v. Decatur Hotels, LLC,
622 F.3d 393, 397 (5th Cir. 2010) (en banc) (citing First Am. Bank v. First Am.
Transp. Title Ins. Co., 585 F.3d 833, 836–37 (5th Cir. 2009)). However, because
review is only granted on “the issue[s] of law certified for appeal,” Tanks v.
Lockheed Martin Corp., 417 F.3d 456, 461 (5th Cir. 2005), this court’s “review
only extends to controlling questions of law,” Castellanos-Contreras, 622 F.3d
at 397 (citing Tanks, 417 F.3d at 461). Summary judgment is proper “if the
movant shows that there is no genuine dispute as to any material fact and the
movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). This
court must construe “all facts and inferences in the light most favorable to the
nonmoving party.” Dillon v. Rogers, 596 F.3d 260, 266 (5th Cir. 2010) (quoting
Murray v. Earle, 405 F.3d 278, 284 (5th Cir. 2005)).
                  III. PRESENTMENT UNDER THE OPA
      Congress passed the OPA, 33 U.S.C. § 2701 et seq., after the Exxon
Valdez oil spill “to streamline federal law so as to provide quick and efficient
cleanup of oil spills, compensate victims of such spills, and internalize the costs
of spills within the petroleum industry.” Rice v. Harken Expl. Co., 250 F.3d
5
     Case: 15-30070       Document: 00513224961          Page: 6     Date Filed: 10/08/2015



                                       No. 15-30070
264, 266 (5th Cir. 2001) (citing S. Rep. No. 101-94 (1989), as reprinted in 1990
U.S.C.C.A.N. 722, 723). To facilitate prompt cleanup and compensation, the
OPA requires the “Coast Guard [to] identif[y] ‘responsible part[ies]’ who must
pay for oil spill cleanup in the first instance.” United States v. Am. Commercial
Lines, LLC, 759 F.3d 420, 422 (5th Cir. 2014) (quoting 33 U.S.C. § 2701(32)).
“Responsible parties are strictly liable for cleanup costs and damages and [are]
first in line to pay [for] . . . damages that may arise under OPA.” 2 Id. at 422
n.2 (citing 33 U.S.C. § 2702(a)). Individuals and entities harmed by an oil spill
may file claims against the responsible party for damages. However, “to
promote settlement and avoid litigation,” Johnson v. Colonial Pipeline Co., 830
F. Supp. 309, 310 (E.D. Va. 1993), the OPA establishes specific procedures
which claimants must follow. Specifically, the statute provides:
       (a) Presentment
           Except as provided in subsection (b) of this section, all claims
           for removal costs or damages shall be presented first to the
           responsible party or guarantor of the source designated under
           section 2714(a) of this title.
       (b) Presentment to Fund
             (1) In general
             Claims for removal costs or damages may be presented first to
             the [Oil Liability Trust] Fund—
               (A) if the President has advertised or otherwise notified
               claimants in accordance with section 2714(c) of this title;
       ...
       (c) Election
           If a claim is presented in accordance with subsection (a) of this
           section and—


       2While responsible parties may be held strictly liable, these parties may later seek
contribution and indemnification from other parties whose actions contributed to the oil spill.
33 U.S.C. §§ 2709–2710, 2713.
                                              6
     Case: 15-30070      Document: 00513224961         Page: 7    Date Filed: 10/08/2015



                                      No. 15-30070
            (1) each person to whom the claim is presented denies all
            liability for the claim, or
            (2) the claim is not settled by any person by payment within 90
            days after the date upon which (A) the claim was presented, or
            (B) advertising was begun pursuant to section 2714(b) of this
            title, whichever is later,
            the claimant may elect to commence an action in court against
            the responsible party or guarantor or to present the claim to the
            [Oil Liability Trust] Fund.
33 U.S.C. § 2713.
        Thus, under the OPA’s presentment requirement, claimants must first
present their claims to the responsible party and wait until that party denies
all liability or until 90 days from the time of presentment have passed before
“commenc[ing] an action in court against the responsible party.” 3 33 U.S.C.
§ 2713(c); see also Am. Commercial Lines, 759 F.3d at 425 (“[I]f the responsible
party has not paid the claim within 90 days, ‘the claimant may elect to bring
suit against the responsible party. . . .’” (quoting 33 U.S.C. § 2713(a))). In lieu
of pursuing their claims in court, claimants may elect to file their claims
against the Oil Liability Trust Fund (the “Fund”), which is a public trust fund
established by the OPA to compensate those harmed by oil spills, if allowed by
33 U.S.C. § 2713(b). 4 In this case, no claimant has filed a claim against the
Fund.
        Neither party disputes that “the clear text of [33 U.S.C.] § 2713 creates
a mandatory condition precedent barring all OPA claims unless and until a
claimant has presented her claims in compliance with § 2713(a) . . . .” Boca



        3Nothing in the record suggests that Worley or ACL ever “denie[d] all liability for
[any] claim,” 33 U.S.C. § 2713(c)(1), so our analysis of the presentment requirement focuses
on the 90-day waiting period where relevant.
       4 If a claimant files a claim against the Fund, the government is subrogated to the

claimant’s rights under the OPA and may assert those rights in litigation to recoup any
payments on claims. 33 U.S.C. § 2715.
                                             7
    Case: 15-30070    Document: 00513224961     Page: 8   Date Filed: 10/08/2015



                                 No. 15-30070
Ciega Hotel, Inc. v. Bouchard Transp. Co., 51 F.3d 235, 240 (11th Cir. 1995).
However, the parties disagree over whether the claimants have properly
presented their claims to Worley, and the issues of law certified for appeal
concern compliance with the presentment requirement. We first consider what
supporting documentation claimants must include when they present their
claims to a responsible party and conclude that the claimants have properly
presented their claims to Worley. We then address whether claimants must
present their claims to the responsible party at least 90 days before the end of
the three-year period of limitations established by the OPA. See 33 U.S.C.
§ 2717(f)(1) (requiring that an action for damages be brought “within 3 years
after . . . the date on which the loss and the connection of the loss with the
discharge in question are reasonably discoverable with the exercise of due
care.”).
           A. The Claimants Submitted Sufficient Information
             to Comply with the Presentment Requirement
      Turning first to the issue of what information and supporting
documentation claimants must submit to comply with the OPA’s presentment
requirement, there is no question that the claimants presented their claims
and some supporting information to Worley. Neither ACL nor the claimants
dispute that Worley received claim letters from all claimants or that each letter
included a statement alleging losses from the oil spill and an evaluation of
damages, which constituted the claimant’s demand for damages under the
OPA. Each letter also included applicable fishing licenses and selected dock
receipts for seafood sold to wholesalers. Most claimants also submitted federal
tax returns to support their claims. However, ACL contends that because the
claimants failed to produce all of the information and supporting
documentation Worley requested, the claimants have not properly complied
with the OPA’s presentment requirement.
                                       8
    Case: 15-30070     Document: 00513224961      Page: 9    Date Filed: 10/08/2015



                                  No. 15-30070
      “As in all statutory construction cases, [our analysis] begin[s] with the
language of the statute,” Barnhart v. Sigmon Coal Co., Inc., 534 U.S. 438, 450
(2002), so we turn to the language of the presentment requirement. In relevant
part, the OPA requires that “all claims for removal costs or damages shall be
presented first to the responsible party.” 33 U.S.C. § 2713(a). The statute
defines “claim” as “a request, made in writing for a sum certain, for
compensation for damages or removal costs resulting from an incident.”
33 U.S.C. § 2701(3). “Damages” are defined to include real property damage,
loss of subsistence use of natural resources, loss of revenues, loss of profits, and
loss of public services. 33 U.S.C. § 2701(5); see also 33 U.S.C. § 2702(b)(2).
“Statutory definitions control the meaning of statutory words . . . in the usual
case,” Burgess v. United States, 553 U.S. 124, 129 (2008) (quoting Lawson v.
Suwannee Fruit & S.S. Co., 336 U.S. 198, 201 (1949)), and nothing in the plain
language of any of these provisions or definitions suggests that claimants must
submit anything more than what they have already submitted to Worley. We
need not decide whether less documentation than what the claimants
submitted here would satisfy the presentment requirement.             Because the
claimants have submitted sufficient supporting documentation, they have
properly presented their claims to Worley under the OPA.
      ACL’s arguments, that more information and supporting documentation
are required, are based on a misreading of the OPA. ACL urges this court to
read 33 U.S.C. § 2713 together with § 2714 and argues that these two sections
allow it, as the responsible party, to determine the required documentation for
claims. ACL contends that because § 2713(a) refers to § 2714(a), which applies
to the designation of the responsible party, this court must consider § 2714(b).
Section 2714(b) requires a responsible party to “advertise the designation and
the procedure by which claims may be presented, in accordance with
regulations promulgated by the President.” 33 U.S.C. § 2714(b)(1). ACL then
                                         9
   Case: 15-30070    Document: 00513224961      Page: 10   Date Filed: 10/08/2015



                                 No. 15-30070
points to 33 C.F.R. § 136.105—the OPA claims procedure regulation
promulgated by the Coast Guard governing the supporting materials
claimants must include when filing claims against the Fund—as its
justification for requiring claimants to submit additional information. This
regulation requires claimants who file their claims against the Fund to
provide, among other things, “[e]vidence to support the claim[s]”. 33 C.F.R.
§ 136.105. Based on 33 U.S.C. §§ 2713 and 2714 and 33 C.F.R. § 136.105, ACL
argues that it can require claimants to produce, as part of the presentment
requirement, any documentation it desires as long as that documentation is
consistent with 33 C.F.R. § 136.105.
      We find, as the district court found, that ACL’s reading of the statute is
erroneous. First, ACL misreads the OPA by conflating the requirements for
filing claims against the Fund with the requirements for presenting claims to
a responsible party. The plain language of 33 U.S.C. § 2713(e) makes clear
that 33 C.F.R. § 136.105 applies only to claims filed against the Fund and not
to claims presented to responsible parties.     Section 2713(e) empowers the
“President [to] promulgate . . . regulations for the presentation, filing,
processing, settlement, and adjudication of claims under this Act against the
Fund.”   33 U.S.C. § 2713(e) (emphasis added).        Based on this statutory
language, 33 C.F.R. § 136.105 applies only to claims filed against the Fund and
does not apply to claims presented to the responsible party.
      Second, as an extension of its earlier argument, ACL contends that under
the OPA, a claimant has only one claim.          Therefore, ACL argues, the
regulations governing that claim when it is filed against the Fund must also
apply when it is presented to a responsible party. However, the fact that
claimants possess only one claim does not imply that the requirements for
submitting that claim cannot differ depending on whether the claim is being
filed against the Fund or presented to the responsible party. The OPA defines
                                       10
   Case: 15-30070     Document: 00513224961     Page: 11      Date Filed: 10/08/2015



                                 No. 15-30070
a claim as “a request, made in writing, for a sum certain, for compensation for
damages or removal costs resulting from an incident,” and this definition
applies to all claims under the OPA. 33 U.S.C. § 2701(3). While § 2713(e)
allows the President to promulgate regulations that expand what claimants
must submit when filing their claims "against the Fund," it does not authorize
the President to alter or expand the definition of a “claim” under the statute
generally. Thus, the requirements for filing a claim against the Fund in
33 C.F.R. § 136.105 do not apply to claims presented to the responsible party.
Because the plain text of 33 U.S.C. § 2713(e) establishes that 33 C.F.R.
§ 136.105 does not apply to claims presented to the responsible party, ACL
cannot rely on this regulation to support its request for additional information.
      Third, ACL correctly points out that other courts have held that the
purpose of the presentment requirement “is to enable the parties to negotiate,
if possible, a settlement of potential claims resulting from an oil spill without
having to resort to litigation,” and that “[i]n order to accomplish this purpose,
the claim presented must inform the responsible party with some precision of
the nature and extent of the damages alleged and of the amount of monetary
damages claimed.” Johnson, 830 F. Supp. at 311; see also Turner v. Murphy
Oil USA, Inc., No. 05-4206, 2007 WL 4208986, at *2 (E.D. La. Nov. 21, 2007).
The purpose of the OPA can be achieved with the documentation the claimants
submitted in this case, as that documentation provided sufficient information
for ACL to decide if it wanted to settle a given claim. While ACL argues that
it would be in a better negotiating position were it to obtain all of the
information Worley requested, this is not a reason to expand the statute
beyond its plain language.     If ACL was not satisfied with the amount of
information it received from the claimants, it remained free to determine it did
not want to settle, deny the claims, and proceed to litigation where it would
have access to the discovery process in the district court.
                                       11
   Case: 15-30070     Document: 00513224961     Page: 12   Date Filed: 10/08/2015



                                 No. 15-30070
      Finally, ACL argues that other environmental statutes which include
citizen suits contain provisions requiring notice before a citizen can file suit.
ACL contends that, like the citizen suit notices in these statutes, the OPA
requires that the presentment of a claim be adequate under some legal
standard and offers 33 C.F.R. § 136.105 as that standard. See, e.g., 33 U.S.C.
§ 1365(b). However, because this regulation does not apply when presenting
claims to a responsible party under the OPA, it cannot serve as the legal
standard for those claims. The OPA provides the legal standard against which
a claim presented to a responsible party can be measured in 33 U.S.C.
§ 2701(3), which defines a claim generally. Using the statutory definition of
claim as the standard of adequacy, the claim letters and supporting
documentation submitted by the claimants are adequate.
      In addition to requesting documentation and information beyond what
the OPA requires the claimants to present to a responsible party, Worley also
demanded that claimants individually sign their claim letters.            ACL’s
arguments that claimants must sign their claim letters are based on its
assertion that 33 C.F.R. § 136.105 applies to claims presented to the
responsible party. The regulation requires that “[e]ach claim must be signed
in ink by the claimant certifying to the best of the claimant's knowledge and
belief that the claim accurately reflects all material facts.”        33 C.F.R.
§ 136.105(c). However, as discussed above, this regulation does not apply to
claims presented to the responsible party, and the statute that does apply, 33
U.S.C. § 2701, nowhere requires that claimants individually sign their claims.
Moreover, each claim letter at issue here was signed by the claimant’s
attorney, and ACL does not contend that the attorney lacked the authority to
sign on the claimant’s behalf.    Therefore, the claims at issue here were not
improperly presented simply because they lacked the signatures of individual
claimants.
                                       12
    Case: 15-30070       Document: 00513224961        Page: 13     Date Filed: 10/08/2015



                                      No. 15-30070
       The district court correctly concluded that the claimants’ claims were not
barred for failing to sign their claims or to provide sufficient supporting
documentation. The plain language of the presentment requirement does not
compel claimants to provide any explanation or documentation beyond what
they have already submitted, and the purpose of the presentment requirement
can be achieved with the information submitted.                The district court also
correctly determined that the claims were not improperly presented simply
because the individual claimants did not sign their claim letters, as the
signature requirement appears in a regulation not applicable to the
presentment of claims to the responsible party.
      B. The Claimants Must Comply With Both the Presentment
 Requirement and Three-Year Period of Limitations Under the OPA
       We now address the second issue certified for appeal: whether claimants
must present their claims to the responsible party at least 90 days before the
end of the three-year period of limitations established by the OPA. The
majority of claimants presented their claims to Worley in June and July of
2009 and did not file suit until July 2011, thus clearly presenting their claims
at least 90 days prior to the expiration of the period of limitations. However,
a number of claimants waited until July 22, 2011—nearly three years after the
oil spill—to present their claims. 5 These claimants then commenced their
actions along with all of the other claimants on July 25, 2011—only three days
after first presenting their claims—because waiting the full 90 days would
necessarily involve filing suit outside the three-year period of limitations. The
district court held that “in this instance the failure to wait 90 days before



       5The district court referred to 48 claims filed within the 90-day presentment window,
but the parties refer to 22 such claims. The number of claims filed in the 90-day window is
not material to our analysis, and the district court can determine on remand the dates on
which different claims were presented.
                                            13
   Case: 15-30070      Document: 00513224961     Page: 14   Date Filed: 10/08/2015



                                  No. 15-30070
submitting those claims should not be grounds for dismissal,” and noted that
“[m]ore than enough time has passed to cure this deficiency.” We disagree.
      As before, our analysis begins with the language of the OPA. Barnhart
534 U.S. at 450; see also Estate of Cowart v. Nicklos Drilling Co., 505 U.S. 469,
475 (1992).    An action for damages is barred under the OPA unless it is
brought:
      within 3 years after—
              (A) the date on which the loss and the connection of the loss
              with the discharge in question are reasonably discoverable
              with the exercise of due care, or
              (B) in the case of natural resource damages under section
              2702(b)(2)(A) of this title, the date of completion of the
              natural resources damage assessment under section 2706(c)
              of this title.
33 U.S.C. § 2717(f)(1). The provisions of the OPA establishing the presentment
requirement and period of limitations do not refer to one another and therefore
operate independently of each other. 33 U.S.C. § 2713, 2717; see also Denehy
v. Mass. Port Auth., 42 F. Supp. 3d 301, 308 (D. Mass. 2014) (“The catch is that
the OPA’s presentment requirement operates independently of the law’s other
statutes of limitations.”). Because these two provisions operate independently,
the claimants cannot, as a general rule, rely on compliance with one to excuse
non-compliance with the other. The claimants who failed to comply with the
presentment requirement’s 90-day waiting period in order to avoid filing suit
outside the three-year period of limitations offer four reasons why their claims
should nonetheless be allowed to go forward.         None of these reasons is
persuasive.
      First, these claimants urge this court to apply the “Equity Doctrine
under maritime law” to excuse their failure to wait 90 days after presenting
their claims to Worley to file suit. The claimants point out that at least one

                                        14
   Case: 15-30070     Document: 00513224961     Page: 15   Date Filed: 10/08/2015



                                 No. 15-30070
court has allowed a claimant to commence an action against a responsible
party without waiting 90 days from the time of presentment. In Denehy, the
Coast Guard did not designate a responsible party until “55 days before the
end of the three-year window to file the instant lawsuit.” Id. The court
explained that “[a]t that point, [the claimant] simply could not have met both
the presentment requirement and the statute of limitations.” Id. The claimant
in Denehy chose to comply with the period of limitations by filing a claim “a
few days before the three-year deadline but scarcely a month after presenting
claims to [the responsible parties].” Id. After noting that “[s]tatutes are to be
interpreted in accordance with their ‘plain and ordinary meaning,’ in order to
give practical effect to the beneficial goals that impelled Congress to enact the
law,” the court determined that “the two sections best may be harmonized
equitably by staying [the] timely filed action until a 90-day period for
presentment has passed.” Id. at 309 (internal citations omitted).
      The claimant in Denehy pointed to extenuating circumstances that made
it impossible to wait 90 days prior to commencing an action against the
responsible party—the Coast Guard did not identify the responsible party until
less than 90 days before the expiration of the period of limitations. However,
the claimants here point to no extenuating circumstances that precluded them
from presenting their claims 90 days before they filed suit. Although the
claimants advance a number of hypothetical scenarios that they argue warrant
excusing non-compliance with the 90-day waiting period, we decline their
invitation to speculate. Without some explanation for why the claimants did
not comply with both the presentment requirement and three-year period of
limitations, we need not decide whether extenuating circumstances could
justify excusing their noncompliance with the 90-day waiting period as the
court in Denehy did. Cf. Eastman v. Coffeyville Res. Ref. & Mktg., LLC, No. 10-
1216-MLB-KGG, 2010 WL 4810236, at *4 (D. Kan. Nov. 19, 2010) (refusing to
                                       15
   Case: 15-30070     Document: 00513224961      Page: 16   Date Filed: 10/08/2015



                                  No. 15-30070
relate an OPA claim back to the date the original complaint was filed, in part,
because “if the amended complaint were to relate back to the date of the
original complaint, the OPA claim would be treated as having commenced
. . . before the 90 day[] [presentment period] had expired.”).
      Second, the claimants point to the purpose of the OPA, which is to
compensate those affected by oil spills. They argue that this court must “do
more . . . than simply read the letter of the OPA . . . in order to give practical
effect to the beneficial goals that impelled Congress to enact the law.” Denehy,
42 F. Supp. 3d at 309; see also Rice, 250 F.3d at 266. However, this court’s
“obligation is to give effect to congressional purpose so long as the
congressional language does not itself bar that result.” Johnson v. United
States, 529 U.S. 694, 710 n.10 (2000). The statutory language of the OPA
clearly requires that the claimants comply with both the 90-day waiting period
and the three-year period of limitations. Therefore, claimants may not ignore
the 90-day waiting period simply because the period of limitations is about to
expire. We note that requiring the claimants to comply with the statutory
language does not frustrate Congress’s purpose. The claimants had ample
time to pursue litigation against the responsible party given the Coast Guard’s
early identification of that party and the absence of any other factors delaying
claimants’ pursuit of their claims.
      Third, the claimants argue that at least one district court has allowed
unpresented claims to proceed. See In re Oil Spill by the Oil Rig Deepwater
Horizon in the Gulf of Mexico, on Apr. 20, 2010, 808 F. Supp. 2d 943, 965 (E.D.
La. 2011) aff'd sub nom. In re DEEPWATER HORIZON, 745 F.3d 157 (5th Cir.
2014). However, Deepwater Horizon involved over 100,000 individual claims
in a multi-district litigation. While the court in that case declined to engage in
the “impractical, time-consuming, and disruptive” task of reviewing so many
claims to determine, inter alia, presentment prior to allowing them to proceed,
                                       16
   Case: 15-30070     Document: 00513224961      Page: 17   Date Filed: 10/08/2015



                                  No. 15-30070
the claimants here number less than 300, making the task of reviewing their
claims much less arduous. Id. (noting that “[a] judge handling [a multi-district
litigation] often must employ special procedures and case management tools.”).
Moreover, the court in Deepwater Horizon held that “presentment is a
mandatory condition-precedent with respect to Plaintiffs' OPA claims,” despite
its decision to not review individual claims because of the number of claims
involved. Id.
       Finally, the claimants argue that ACL tacitly denied their claims and
that ACL was not prejudiced by the district court allowing the claims presented
on July 22, 2011, to go forward. Based on this tacit denial and lack of prejudice,
the claimants argue that their claims are not barred under the OPA. The
claimants contend that, because ACL had not responded to any of the previous
claims presented to it, they were justified in assuming it would not respond to
the claims presented in July 2011. However, an assumption that claims would
be denied is not sufficient to constitute compliance with the presentment
requirement. The statute requires that claimants wait until “each person to
whom the claim is presented denies all liability for the claim, or . . . the claim
is not settled by any person by payment within 90 days after the date upon
which . . . the claim was presented.” 33 U.S.C. § 2713. Without an actual
denial of all liability for a claim by the responsible party or compliance with
the 90-day waiting period, the presentment requirement has not been satisfied.
       Therefore, based on the plain language of the statute, the claimants in
this case who failed to present their claims at least 90 days prior to
commencing an action in court are barred from pursuing litigation against
ACL.




                                       17
   Case: 15-30070    Document: 00513224961     Page: 18   Date Filed: 10/08/2015



                                No. 15-30070
                             IV. CONCLUSION
      For the foregoing reasons, we AFFIRM in part and REVERSE in part
the district court’s order denying summary judgment.        We REMAND for
proceedings consistent with this opinion.




                                     18